Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
Preliminary Amendment filed on 03/16/2022 has been considered.

Information Disclosure Statement
The references listed in the Information Disclosure Statements (IDSs) filed on 12/23/2019 have been considered by the examiner (see attached PTO-1449 or PTO/SB/08A and 08B forms).
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  The “recesses” of claims  15-19 are not shown in the drawings. Therefore, the “recesses” must be shown or the feature(s) must be canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 26 is objected to because of the following informalities:  
The phrase, “wherein the retention layer is configured to, when is subjected to a second electric signal, go into a mechanically stressed state” is grammatically incorrect. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 15 and 23, the limitation, “arranged so that a neutral axis, associated with an elongation of zero in a case of bending of the active element, is located in a volume” is unclear with regard to the arrangement being claimed. In particular, it is unclear how an “axis” is to be an associated in a volume, and then also be “associated” with a certain deflection.
Regarding claim 15, the limitation, “comprises at least 20% recesses in a volume of the core layer” is unclear with regard to the volume in question. Indeed, so long as there is one recess of any arbitrary size, a volume may be chosen that satisfies the limitation.
Regarding claims 16 and 17, the limitation, “a section of volume defined by the neutral axis and an interface formed between” is unclear with regard to how an axis and an interface may together define a volume.
Regarding claim 26, the limitation, “a mechanically stressed state opposite to the stressed state of the active layer” is unclear with regard to the manner in which the mechanically stressed states of the two layers are “opposite” to one another.
Reference Cited
The reference(s) of interest is cited.
LEE et al. (CN 106716636 A) teaches “a tube core of the integrated microphone sevice using through-silicon via (TSV)”, and in Fig. 6, LEE further teaches utilizing  MEMS microphone transducer is provided on the tube core.
Telephone Inquiry Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASMINE J CLARK whose telephone number is (571)272-1726. The examiner can normally be reached 8:30-5.30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 2722924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASMINE J CLARK/Primary Examiner, Art Unit 2816